DETAILED ACTION
The present office action is in response to claims filed on 10/25/2019.  Claims 1 – 13 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 1, 4, and 13 are objected to because of the following informalities:
Claim 1 recites “an air treatment preparation” in lines 3-4.  Antecedent basis for “an air treatment preparation” was previously established in line 1.
For purposes of examination, the Examiner interprets “an air treatment preparation” in lines 3-4 to recite “the air treatment preparation”. 
Claim 4 recites “an air treatment preparation” in lines 8-9.  Antecedent basis for “an air treatment preparation” was previously established in line 1.
For purposes of examination, the Examiner interprets “an air treatment preparation” in lines 8-9 to recite “the air treatment preparation”. 
Claim 13 recites “an air treatment preparation” in lines 5-6.  Antecedent basis for “an air treatment preparation” was previously established in line 1.
For purposes of examination, the Examiner interprets “an air treatment preparation” in lines 5-6 to recite “the air treatment preparation”. 
Claim 13 recites “the one-way valve” in lines 12-13.  There is insufficient antecedent basis in the claim.
For purposes of examination, the Examiner interprets line 8 in the claim to recite “air diverting inlet of the air treatment preparation module, wherein the air diverter comprises a one-way valve;” to establish antecedent basis for “the one-way valve” in the claim. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “air treatment preparation” in claim 1, 4, and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 0037 recites "an air treatment preparation refers to a substance which freshens, scents, deodorizes, and/or sanitizes air upon being dispensed into the air, such as to control odors.  Nonlimiting examples of air treatment preparations include air fresheners, air deodorizers, air sanitizers, odor masking preparations and combinations thereof.  Air treatment preparations can take any form, e.g., oils, aerosols, beads, gels, sprays, wax, provided at least a portion of the air treatment preparation is dispensed into the air when contacted with airflow.  An air treatment preparation does not include filters or other structure which remove particulate from the air."  Therefore, the Examiner interprets "air treatment preparation" to be a substance which freshens, scents, deodorizes, and/or sanitizes air upon being dispensed into the air, such as to control odors and does not include filters or other structure which remove particulate from the air.   
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Green (Patent Publication GB2413283, provided by Applicant on IDS filed 05/19/2020 and relied upon below) in view of Yang et al. (U.S. Pre-Grant Publication No. 2011/0114669).
Regarding Claim 1, Green shows (Figures 1, 2, and 3): 
An apparatus (10) for dispensing and treating air comprising:
a drying module (34, including 32 and 38) comprising an air dispensing outlet (14) and an air diverter outlet (the outlet of 34 upstream of 46 at the connection of 34 and 44, as illustrated in Figure 2);
an air treatment preparation module (44, including 40, 42, 54, and other associated components) comprising an air diverter inlet (the inlet to 44 downstream of 46, as illustrated in Figure 2) and an air treatment preparation (42); and
an air diverter (46) comprising a valve (the throttle plate can be variably opened and closed and therefore, is a valve that controls the air flow through 18; see Page 10, lines 17-20), wherein
the air diverter (46) connects (as illustrated in Figures 2 and 3) the air diverter outlet (the outlet of 34 upstream of 46 at the connection of 34 and 44, as illustrated in Figure 2) of the drying module (34, including 32 and 38) and the air diverter inlet (the inlet to 44 downstream of 46, as illustrated in Figure 2) of the air treatment preparation module (44 ,including 40, 42, 54, and other associated components) via the valve (46).
However, Green lacks showing the valve is a one-way valve.
Yang teaches (Figures 2 and 11):
It is known in the bathroom apparatus (10A) art to provide
a one-way valve (not shown) in the air inlet conduit (70B) to prevent backflow of liquid soap L through the air inlet conduit (see Paragraph 0116). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the valve shown by Green to be a one-way valve, as taught by Yang, to prevent the backflow of liquid scent through the air diverter inlet.  Liquid that backflows into the air diverter inlet could can damage to the apparatus’s fan and heating element.    

Regarding Claim 2, Green shows (Figures 1, 2, and 3): 
A housing (12), wherein the drying module (34, including 32 and 38), air treatment preparation module (44 ,including 40, 42, 54, and other associated components), and air diverter (46) are contained within (as illustrated in Figures 1 and 2) the housing (12).  

Regarding Claim 3, Green shows (Figures 1, 2, and 3): 
The air treatment preparation (42) is an air fragrance (liquid scent 42, lines 14-15).  

Regarding Claim 13, Green shows (Figures 1, 2, and 3): 
A method of dispensing (method illustrated by air flow arrows in Figure 2) an air treatment preparation (42), the method comprising:
activating (a motion/heat sensor 36 triggers the operating of the fan and a heater element 38, Page 10, lines 9-10) an apparatus (10) comprising:
a drying module (34, including 32 and 38) comprising a motor (motor that drives 32), an air dispensing outlet (14) and an air diverter outlet (the outlet of 34 upstream of 46 at the connection of 34 and 44, as illustrated in Figure 2);
an air treatment preparation module (44 ,including 40, 42, 54, and other associated components) comprising an air diverter inlet (the inlet to 44 downstream of 46, as illustrated in Figure 2) and an air treatment preparation (42); and
an air diverter (46) connects (as illustrated in Figures 2 and 3) the air diverter outlet (the outlet of 34 upstream of 46 at the connection of 34 and 44, as illustrated in Figure 2) of the drying module (34, including 32 and 38) and the air diverter inlet (the inlet to 44 downstream of 46, as illustrated in Figure 2) of the air treatment preparation module (44, including 40, 42, 54, and other associated components), wherein the air diverter (46) comprises a valve (the throttle plate can be variably opened and closed and therefore, is a valve that controls the air flow through 18; see Page 10, lines 17-20);
forcing (via operation of 32) air (A, as illustrated in Figure 2), using the motor (motor that drives 32), through the drying module (34), wherein a majority portion (B, as illustrated in Figure 2) of the air (A) is forced through the air dispensing outlet (14) and a minor portion (D) is forced through the air diverter outlet (the outlet of 34 downstream of 46 at the connection of 34 and 44, as illustrated in Figure 2);
opening (throttle plate 47 can be variably opened and closed, Page 10, lines 17-18) the valve (the throttle plate can be variably opened and closed and therefore, is a valve that controls the air flow through 18; see Page 10, lines 17-20), thereby permitting air flow (the flow of D, as illustrated in Figure 2) through the air diverter (46) and into the air treatment preparation module (44);
contacting (via the location of 54 within 44, as illustrated in Figure 3) the air treatment preparation (42) with a least a portion of the minor portion (D) of the air (A); and
forcing (via the pressure created by 32) the minor portion (D) of the air (A) out of (via 18) the air treatment preparation module (44). 
However, Green lacks showing the valve is a one-way valve, and building air pressure in the air diverter to reach a threshold level to open the one-way valve.
Yang teaches (Figures 2 and 11):
It is known in the bathroom apparatus (10A) art to provide
a one-way valve (not shown) in the air inlet conduit (70B) to prevent backflow of liquid soap L through the air inlet conduit (see Paragraph 0116). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the valve shown by Green to be a one-way valve, as taught by Yang, to prevent the backflow of liquid scent through the air diverter inlet.  Liquid that backflows into the air diverter inlet could can damage to the apparatus’s fan and heating element.    
It is noted in the combination of Green and Yang, it is inherent that air pressure (the pressure of air upstream of 46 created by operation of 32) builds (via the operation of 32) in the air diverter (in the combination above, Green’s 46 is a one-way valve) to reach a threshold level (the pressure required to open the one-way valve) to open the one-way valve. 

Allowable Subject Matter
Claims 4 – 12 would be allowable if rewritten to overcome the objection to Claim 4 set forth in this Office action.
Regarding Claim 4, the closest prior art is Green (Patent Publication GB2413283, provided by Applicant on IDS filed 05/19/2020 and relied upon below) and Yang et al. (U.S. Pre-Grant Publication No. 2011/0114669).  However, Green does not show the side panel has a plurality of vents (it is noted in Green, the plurality of vents 18 are located on the top panel of the housing). 
Although Holmes (U.S. Pre-Grant Publication No. 2005/0076529) teaches it is known for a hand dryer (2) to include a vent (26) in a side panel (right side panel, as illustrated in Figure 1) to dispense scented (via 24) air, the principle operation of Green (see locations of operation of 42 and 60 in Figure 3) prevents (specifically because Green’s air is drawn across sponge 54 and not across 42 directly) the plurality of vents (18) from being located in either side panel.  
Claims 5 – 12 depend from Claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
Crafton (U.S. Patent No. 4,383,377) teaches a hot air dryer with a deodorizer.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
06/04/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762